UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-33015 GeoEye, Inc. (Exact name of registrant as specified in its charter) 2325 Dulles Corner Blvd., 10th Floor Herndon, Virginia 20171 (703) 480-7500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common shares (par value $0.01 per share) (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) X Rule12g-4(a)(2) £ Rule 12h-3(b)(1)(i) X Rule12h-3(b)(1)(ii) £ Rule 15d-6 £ Approximate number of holders of record as of the certification or notice date:1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,as amended, the registranthas duly caused this report to be signed on its behalf by the undersigned duly authorized person. GeoEye, LLC (as successor by merger to GeoEye, Inc.) By: /s/ Daniel L. Jablonsky Date: February 11, 2013 Name: Daniel L. Jablonsky Title: Vice President and Secretary
